In the Missouri Court of Appeals
              Eastern District
APRIL 15, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED99225     STATE OF MISSOURI, RES V DAWN FULKS, APP

2.   ED99886 PORTFOLIO RECOVERY ASSOC, RES V. TRACY FISHER,
     APP

3.   ED99929 STATE OF MISSOURI, RES V. JAIME BRINKLEY, APP

4.   ED100183 IN THE MATTER AND TREATMENT OF ANDRE SINGLETON

5.   ED100216 TED CRIST, APP V STATE OF MISSOURI, RES

6.   ED100288 JACOB B. WEST, APP V. STATE OF MISSOURI, RES

7.   ED100589 JOHN F. HEFNER, RES V. DIANE M. HEFNER, APP

8.   ED100597 JACQUELINE BROWN, RES V. MASSMAN CONST. CO.,
     APP

9.   ED100617 TV APARTMENTS, APP V. ED BUSHMEYER, ASSESSOR,
     RES